 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   DAVID HARSHAW, KYSBN # 86435
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-6666x7312
 5   Fax: (916) 498-6656
     david_harshaw@fd.org
 6
     Attorneys for Defendant
 7   JESUS OCHOA

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                  )   Case No. 6-15-mj-00049-JDP
12                                              )
                      Plaintiff,                )   STIPULATION AND ORDER TO VACATE
13                                              )   REVIEW HEARING AND TERMINATE
     vs.                                        )   PROBATION
14                                              )
     JESUS OCHOA,                               )
15                                              )
                     Defendant.                 )
16                                              )
                                                )
17
            Come the parties stipulating and requesting that the status hearing in this case on August
18
     13, 2019 be vacated and the Defendant’s probation be terminated. Mr. Ochoa has fulfilled the
19
     terms of his probation. He has obtained a driver’s license and he has completed his community
20
     service, which were the last things he needed to do. See Minute Order of 12/11/2018, Doc. No.
21
     33.
22
                                                    Respectfully submitted,
23
                                                    HEATHER E. WILLIAMS
24                                                  Federal Defender
25
     Date: August 1, 2019                           /s/ David Harshaw
26                                                  DAVID HARSHAW
                                                    Assistant Federal Defender
27                                                  Attorneys for Defendant
                                                    JESUS OCHOA
28
                                                      -1-
 1   Date: August 1, 2019                           MCGREGOR W. SCOTT
                                                    United States Attorney
 2
                                                    /s/ Susan St. Vincent
 3
                                                    SUSAN ST. VINCENT
 4                                                  Yosemite Legal Officer
                                                    Attorney for Plaintiff
 5
 6
 7
 8
                                                  ORDER
 9
              The court, being sufficiently advised, orders that the status hearing set for August 13,
10
     2019 in Case No. 6:15-mj-00049-JDP is vacated and defendant’s probation is terminated.
11
12
     IT IS SO ORDERED.
13
14
     Dated:      August 2, 2019
15                                                       UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27

28
                                                       -2-
